               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                18-PO-5232-JTJ
                                          VIOLATION: 6563828
             Plaintiff,
                                          Location Code: M13
      vs.
                                          ORDER
 LEO SFIKAS,

             Defendant.

      Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the defendant shall pay a fine amount

of $52.50 and a $30 processing fee for VN 6563828. The fine will be paid in full

on or before November 30, 2018. Payment(s) should be mailed to the following

address:

      Central Violations Bureau
      P.O. Box 71363
      Philadelphia, PA 19176-1362

The check(s) should be made out to the U.S. Courts - CVB. Defendant may also

pay online at www.cvb.uscourts.gov.

      DATED this 4th day of December, 2018.
